 

AMENDMENT NO. 1 TO

PROPERTY Management and Leasing AGEEMENT

 

This AMENDMENT NO. 1 TO Property Management and Leasing AGREEMENT (this
“Amendment”) is entered into as of June 1, 2014, by and among American Realty
Capital Healthcare Trust, Inc., a Maryland corporation (the “Company”), American
Realty Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership (the “Company OP”) and American Realty Capital Healthcare
Properties, LLC, a Delaware limited liability company (the “Manager”).

 

RECITALS

 

A.           WHEREAS, the Company, the Company OP and the Manager are party to
that certain Property Management and Leasing Agreement, dated as of February 18,
2011 (the “Management Agreement”), pursuant to which the real estate properties
of the Company and the Company OP are managed by the Manager.

 

B.           WHEREAS, the Company and the Company OP have entered into that
certain Agreement and Plan of Merger, dated as of June 1, 2014, by and among
Ventas, Inc., a Delaware corporation (“Parent”), Stripe Sub, LLC, a Delaware
limited liability company and a direct wholly owned subsidiary of Parent
(“Merger Sub”), Stripe OP, LP, a Delaware limited partnership (the “OP Merger
Sub”), the Company and the Company OP (the “Merger Agreement”), pursuant to
which, among other things, the Company will be merged with and into Merger Sub,
with Merger Sub being the surviving entity, and the OP Merger Sub will be merged
with and into the Company OP, with the Company OP being the surviving entity
(the “Merger”), upon the terms and subject to the conditions set forth in the
Merger Agreement.

 

C.           WHEREAS, Section 6.8 of the Merger Agreement requires the Company
to terminate certain agreements, including the Management Agreement and the
Manager has agreed to terminate these agreements without notice.

 

D.           WHEREAS, Section 6.1(a) of the Management Agreement provides that
the Management Agreement automatically renews unless either party provides sixty
(60) days’ prior written notice of intention to terminate.

 

E.           WHEREAS, in connection with the Merger Agreement, the Company
entered into an agreement terminating the 2014 Multi-Year Outperformance
Agreement (the “OPP”) between the Company, the OP and American Realty Capital
Healthcare Advisor, LLC (the “Advisor”) (such agreement, the “OPP Amendment”).

 

F.           WHEREAS, pursuant to the OPP Amendment, any Award LTIP Units (as
defined in the OPP) granted to the Advisor under the OPP will be automatically
cancelled and forfeited as of the Closing.

 

G.           WHEREAS, consistent with Section 6.8 of the Merger Agreement, and
in consideration of the Advisor’s forfeiture of the Award LTIP Units,
termination of the Advisory Agreement at Closing without the requisite 60 day
notice, termination of the Management Agreement at Closing without the requisite
60 day notice and the contribution of American Realty Capital Healthcare Special
Limited Partnership, LLC’s (the “SLP”) right to distributions from the OP as
evidenced by the Listing Note Agreement between the OP and the SLP dated April
7, 2014 (the “Listing Note”) to the OP, the OP will issue to the SLP 5,613,374
OP Units (as defined in the Listing Note).

 

1

 

 

H.           WHEREAS, pursuant to Section 7.5 of the Management Agreement, the
parties hereto desire to amend the Management Agreement to be effective
concurrent with the Closing.

 

AGREEMENT

 

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Amendment of the Management Agreement.

 

(a)          Article I of the Management Agreement is hereby amended by adding
the following new definition in appropriate alphabetical order:

 

““Closing” has the meaning set forth in the Agreement and Plan of Merger, dated
as of June 1, 2014, by and among Ventas, Inc. (“Parent”), a Delaware
corporation, Stripe Sub, LLC, a Delaware limited liability company, Stripe OP,
LP, a Delaware limited partnership, the Company and the OP (the “Merger
Agreement”).”

 

(b)          Section 6.1of the Management Agreement is hereby amended by
deleting the final sentence of Section 6.1 and adding the following section 6(d)
to immediately follow section 6(c):

 

“ and (d)          Immediately prior to the Closing, automatically, without
notice and without the need for further action by any party, and contingent on
the occurrence of the Closing. Upon termination, the obligations of the parties
hereto shall cease; provided, however, that the Manager shall comply with the
provisions hereof applicable in the event of termination; provided, further,
however, that if this Management Agreement terminates pursuant to clauses (b) or
(c) of this Section 6.1, the Owner shall have other remedies as may be available
at law or in equity. From and after the termination of this Management
Agreement, and contingent upon the Closing, the Manager hereby automatically,
and without the need for further action by any party, irrevocably and
unconditionally releases, waives and relinquishes any rights or claims, whether
accrued, absolute, contingent or otherwise, it may have against the OP, the
Company, Parent and any of their successors or Affiliates (other than claims
pursuant to Section 5.4 of this Management Agreement). The provisions
of Sections 5.4, 6.1, 6,2, and Article VII of this Management Agreement shall
survive any expiration or earlier termination of this Management Agreement.”

 

2.          Effective Time. This Amendment is effective as of the date hereof.
If the Merger Agreement is terminated in accordance with its terms without a
Closing (as defined in the Merger Agreement), this Amendment shall automatically
terminate, with no further action necessary by any party, and be of no further
force or effect.

 

3.          Miscellaneous.

 

(a)          Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Management Agreement shall
remain in full force and effect.

 

2

 

 

(b)          Entire Agreement. The Management Agreement and this Amendment
supersede all prior agreements between the parties with respect to the subject
matter thereof and constitute a complete and exclusive statement of the terms of
the agreement between the parties with respect to the subject matter thereof. In
the event of any conflict between the terms of the Management Agreement and this
Amendment, this Amendment shall control.

 

(c)          Governing Law. This Amendment will be governed by the internal laws
of the State of New York.

 

(d)          Construction. The parties have participated jointly in the drafting
of this Amendment, and each party was represented by counsel in the negotiation
of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment. The parties agree that if any provision of this Amendment is
found to be invalid or unenforceable, it will not affect the validity or
enforceability of any other provision.

 

(e)          Waiver of Legal Conflicts. Each of the parties hereto acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to all
such parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 3(e) as a third party
beneficiary hereof.

 

(f)          Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

(g)          Definitions. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Management Agreement.

 

(h)          Third Party Beneficiary; Amendments. Parent is hereby made an
express third party beneficiary of this Amendment. The Management Agreement
shall not be further amended or modified, and this Amendment shall not be
rescinded, further amended or otherwise modified, without Parent’s written
consent.

 

*****

 

3

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.         By: /s/ Thomas P.
D’Arcy     Name: Thomas P. D’Arcy     Title:   Chief Executive Officer

 

Signature Page to Amendment No. 1 to

Property Management and Leasing Agreement

 

 

 

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP. L.P.        
By:  AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.,     Its general partner    
    By: /s/ Thomas P. D’Arcy     Name: Thomas P. D’Arcy     Title:   Chief
Executive Officer

 

Signature Page to Amendment No. 1 to

Property Management and Leasing Agreement

 

 

 

 

  AMERICAN REALTY CAPITAL HEALTHCARE PROPERTIES, LLC         By: AMERICAN REALTY
CAPITAL HEALTHCARE     SPECIAL LIMITED PARTNERSHIP, LLC,     Its Member        
By: AMERICAN REALTY CAPITAL V, LLC,     Its managing member         By: /s/
Nicholas S. Schorsch     Name: Nicholas S. Schorsch     Title:  Authorized
Signatory

 

Signature Page to Amendment No. 1 to

Property Management and Leasing Agreement

 

 

